Citation Nr: 0327073	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for bilateral hearing loss.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for dizziness. 

3.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his uncle 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1990.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from June and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  A notice of 
disagreement was received in January 2001, a statement of the 
case was issued in May 2002, a timely substantive appeal was 
received in June 2002, and a hearing was held before the 
undersigned in April 2003.    


REMAND

Both the veteran and the RO have undergone extensive efforts 
to both obtain and associate with the claims folder evidence 
relevant to these claims.  However, based on the veteran's 
recent testimony, it appears that additional records 
pertinent to these claims are available.  First, it appears 
there may be additional medical records available from the 
Social Security Administration (SSA).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, while a 
SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claims.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
If the veteran has received benefits from the SSA and those 
benefits are based upon disability, all medical records upon 
which the award was based would be pertinent to the veteran's 
current claim.  Second, it appears as if there may be 
additional medical records available from VA Regional 
Counsel's office in Waco, Texas.  In March 2002, the veteran 
settled a lawsuit against the VA regarding his treatment at a 
VA Medical Center (VAMC), the basis of the current § 1151 
case before the Board.  While the Board has the medical 
opinion of July 2001 and the settlement agreement of March 
2002, additional pertinent evidence may be available from the 
Regional Counsel.  Third, based on the veteran's testimony 
(page 6), it appears as though there may be medical records 
available from the veteran's prior employer.  The veteran is 
asked to assist the RO in obtaining those and other records 
if possible in order to accelerate the adjudication of the 
veteran's case. 

Based on a review of the current medical evidence of record, 
the nature and extent of the current disorders is unclear.  
On VA examination in August 2002, it was indicated that the 
seizure disorder had ended in September 2000.  The veteran 
conceded this fact in a letter to the VA received in 
September 2002.  However, in recent testimony before the 
Board, the veteran indicated that his seizures have returned.  
Determining both the existence and etiology of these 
disorders is critical in the determination of the veteran's 
case.  Absent proof of a present disability there can be no 
valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

The Board notes that pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(b) further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the Veterans Claims Assistance 
Act of 2000 has recently been invalidated.  Specifically, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held invalid the provisions of 38 
C.F.R. § 3.159(b)(1) which allowed a decision to be made 
before the one year period for submitting new evidence had 
expired with the proviso that if the information or evidence 
was subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  In view of the need 
to return the case to the RO, it is appropriate to also 
direct that the RO undertake necessary action to ensure that 
all notices to the veteran are in compliance with this recent 
judicial holding as necessary. 

Finally, additional pertinent evidence has been submitted 
since the last Supplemental Statement of the Case (SSOC) and 
this evidence has not been considered by the RO in connection 
with the current appeal.  Therefore, this case must be 
remanded to allow initial consideration of the recently 
submitted medical evidence by the agency of original 
jurisdiction (that is, the RO).  38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002); see also Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess any additional records 
pertinent to his claims.   After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured, including any recent treatment 
of the claimed seizure disorder.  If 
there are no additional records pertinent 
to the claims, the veteran should be 
requested to inform the RO in writing as 
soon as possible to avoid delay in the 
adjudication of his case.  If warranted, 
after securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

2.  The RO should obtain from the Social 
Security Administration a copy of all 
disability determinations it has made for 
the veteran and a copy of the record upon 
which any such determination or 
determinations was based, including all 
pertinent medical records.  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

3.  The RO should obtain a complete copy 
of the pertinent evidence regarding the 
veteran's lawsuit against the VAMC, 
leading to the March 2003 settlement, 
from the VA Regional Counsel's office in 
Waco, Texas.

4.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should (a) advise the 
veteran of the information and evidence 
not of record that is necessary to 
substantiate his claims, (b) of the 
information and evidence that VA will 
seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ensure that such notice is in compliance 
with the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); and Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

5.  Based on the evidence above, if 
warranted, the RO should arrange for a VA 
ears, nose, and throat examination to 
determine the nature and extent of any 
hearing loss found to be present.  The 
claims file and a copy of this remand 
must be made available to the examiner 
prior to the completion of the report.  
Any further indicated special studies 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran currently have 
hearing loss of either ear?

(b) If hearing loss is found, it is 
requested that the examiner review the 
record and provide an opinion as to 
whether any current hearing loss 
condition determined present on 
examination is causally related to the 
veteran's treatment at a VA Medical 
Center in October 1997.  

(c)  If so, was this hearing loss caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VAMC in furnishing the hospital care, 
medical or surgical treatment, or was it 
an event not reasonably foreseeable?

6.  Based on the evidence above, if 
warranted, the RO should also arrange for 
a VA neurologist to determine the nature 
and extent of any dizziness and seizure 
disorder found to be currently present.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the completion of the report.  
Any further indicated special studies 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran currently have 
dizziness and a  seizure disorder?

(b)  Is there objective medical evidence 
to indicate either dizziness or a seizure 
disorder?

(c)  If dizziness or a seizure disorder 
is found, it is requested that the 
examiner review the record and provide an 
opinion as to whether any current 
dizziness or seizure disorder determined 
present on examination is causally 
related to the veteran's treatment at a 
VA Medical Center in October 1997.  

(d)  If so, was the dizziness and seizure 
disorder caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VAMC in furnishing the 
hospital care, medical or surgical 
treatment, or was it an event not 
reasonably foreseeable?  Reference to the 
July 2001 medical opinion of D.M., M.D., 
would be of great assistance to the 
Board.    

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




